PER CURIAM.
We find no error in the conclusion that the appellee, a “Big Sister” volunteer who was involved in an accident resulting in the death of her little sister while operating her own vehicle, is an additional insured under the “non-owned auto” provision of a St. Paul liability policy issued to the Big Brothers/Big Sisters of Greater Miami. See Stonewall Ins. Co. v. Heter, 438 So.2d 950 (Fla. 4th DCA 1983) (Hurley, J., concurring). See generally Demshar v. AAA Con Auto Transport, Inc., 337 So.2d 963 (Fla.1976); Stuyvesant Ins. Co. v. Butler, 314 So.2d 567 (Fla.1975).
Affirmed.